It appearing that the state in the above-entitled case has failed to defend against the defendant’s appeal from the Superior Court in New Haven County with proper diligence, it is, under Practice Book § 696, ordered by the Supreme Court, suo *760motu, that unless the state files its brief on or before July 1, 1977, the judgment be set aside and the ease be remanded with direction to render judgment for the defendant.
William F. Gallagher, assistant state’s attorney, for the appellee (state).
Victor P. F-asano, for the appellant (defendant).
Argued June 7
decided June 7, 1977